Mr. Justice Kiley delivered the opinion of the court. This is a forcible detainer action to recover possession from a tenant of the grantee in a tax deed. After trial without a jury, the court gave judgment for plaintiff and defendant appeals. Plaintiff has filed no brief in this court. The property was purchased by plaintiff in 1926. She last visited the premises about 3% years before the trial. September 11, 1939 the premises were sold for taxes to Jarvis. A tax deed conveying the property was delivered to him May 19, 1944. The following day he went to the property. The doors of the building were unlocked and open. He entered and found the building had been vandalized. The building was filthy and the boiler and the electric wiring had rotted. The only occupants were some cats. Jarvis took possession without objection. The same day he leased the premises to defendant Cornelia Tilford and placed her in possession with instructions to clean and operate the building. Since then she has been in possession as tenant of Jarvis and has operated a rooming house collecting the rents and exercising full dominion over the property. A question of law arises since there is no substantial dispute in the evidence. The question is answered in Beach v. Boettcher, 323 Ill. App. 79. The delivery of the tax deed to Jarvis suspended plaintiff’s right to maintain this suit. The judgment is reversed. Judgment reversed. Burke, P. J., and Lewe, J., concur.